Fourth Court of Appeals
                                 San Antonio, Texas
                                       June 14, 2022

                                    No. 04-22-00111-CV

                                   Reginald WILDER II,
                                         Appellant

                                             v.

                         TEXAS WORKFORCE COMMISSION,
                                   Appellee



                                       ORDER

       This court issued its mandate in this appeal on June 7, 2022. The next day, pro se
Appellant Reginald Wilder II filed a document to “request the court to revise and reverse the
judgment dated 7 June 2022.”
       This court’s plenary power in appeal number 04-22-00111-CV has expired. See TEX. R.
APP. P. 19.1 (plenary power period); id. R. 19.3 (“After its plenary power expires, the court
cannot vacate or modify its judgment.”).



       In is so ORDERED on this 14th day of June, 2022.

                                                                       PER CURIAM




       ATTESTED TO: _____________________________
                    MICHAEL A. CRUZ, Clerk of Court